EXHIBIT 10.6

 

M&T BANK CORPORATION

DEFERRED BONUS PLAN

 

As Amended December 29, 2008 and Restated Effective January 1, 2005

 

 

 

 

ARTICLE I

INTENT

 

This M&T Bank Corporation Deferred Bonus Plan was established, effective

January 1, 1984, for the benefit of certain employees of certain affiliates of
M&T Bank Corporation.  The Plan is intended to qualify as a plan described in
Section 201(2) of the Employee Retirement Income Security Act of 1974, as
amended ("ERISA"), and is maintained primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees.  The Plan was amended and restated in February, 2005, to bring the
Plan into compliance with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended ("Code"). The Company now wishes to further
amend and restate the terms of the Plan to make additional changes consistent
with the final regulations to Section 409A of the Code.  The provisions of this
amended and restated Plan are effective January 1, 2005, unless otherwise
specified.

 

 

ARTICLE II

DEFINITIONS

 

When used in this Plan, the following terms shall have the following meanings:

 

2.1"Account" means the account maintained for a Participant pursuant to Article
IV hereof.

 

2.2"Anniversary Date" means the Deferral Date and each anniversary thereof.

 

2.3

"Beneficiary" means the person or persons designated by a Participant pursuant
to Article VI hereof to receive any benefit payable pursuant to Section 5.1
hereof upon the Participant’s death.

 

 

2.4

"Bank" means Manufacturers and Traders Trust Company and its successors by
merger, sale of assets or otherwise.

 

 

2.5"Board" means the board of directors of M&T Bank Corporation.

 

2.6"Bonus" means an Eligible Employee's award under the Incentive Plan.

 

2.7

"Deemed Earnings" means the income earned or loss incurred with respect to a
Participant's Deemed Investment Portfolio calculated as provided in Section 4.2.

 

 

 

--------------------------------------------------------------------------------

EXHIBIT 10.6

 

2.8

"Deemed Investment Portfolio" means the hypothetical or deemed portfolio
designated by a Participant as provided in Section 4.3.

 

 

2.9

"Deferral Date" means the January 1 of the calendar year in which the Deferred
Bonus would have been paid to the Participant had it not been deferred pursuant
to a Deferred Bonus Election.

 

 

2.10"Deferred Bonus Election" means an election made pursuant to Article III
hereof.

 

2.11

"Deferred Bonus" means that pmiion of a Bonus the payment of which is deferred
by a Participant under this Plan.

 

2.12

"Deferred Bonus Agreement" means the written agreement entered into between a
Participant and his Employer pursuant to which the Participant elects to defer
payment of a specified portion of his Bonus in accordance with the terms of this
Plan and such agreement.

 

 

2.13

"Eligible Employee" means an individual who is an employee of an Employer, who
is eligible to participate in an Incentive Plan and who is designated by the
Plan Administrator as eligible to participate in this Plan.

 

 

2.14

"Employer" means M&T Bank Corporation and each of its affiliates, any of whose
employees are eligible to participate in an Incentive Plan.

 

 

2.15

"Incentive Plan" means the M&T Bank Corporation Annual Executive Incentive Plan
and such other incentive plans of M&T Bank Corporation or its subsidiaries as
the Plan Administrator may designate.

 

 

2.16

"Investment Option" means one of the options offered by the Plan Administrator
for deemed investment of all or a portion of a Participant's Account in
accordance with Article IV.

 

 

2.17

"M&T Bank Corporation Common Stock" means the Common Stock, par value $5.00 per
share, of M&T Bank Corporation.

 

 

2.18

"M&T Bank Corporation Stock Deemed Investment Account" means that portion of an
Account consisting of deemed shares of M&T Bank Corporation Common Stock.

 

 

2.19

"Participant" means an Eligible Employee who has deferred a portion of his Bonus
pursuant to a Deferred Compensation Agreement and the terms of this Plan.

 

 

2.20

"Performance Year" means a calendar year during which services relating to a
Bonus are performed.

 

 

2.21

"Plan" means this M&T Bank Corporation Deferred Bonus Plan, as set forth herein
and amended from time to time.

 

 

 

--------------------------------------------------------------------------------

EXHIBIT 10.6

 

2.22

"Plan Administrator" means such person or committee as may be designated by the
Board to serve as such under this Plan.

 

 

2.23

"Post-2004 Deferred Bonus" means a Deferred Bonus that became or becomes fixed
and nonforfeitable after December 31, 2004.

 

 

2.24

"Pre-2005 Deferred Bonus" means a Deferred Bonus that became fixed and
nonforfeitable prior to January 1, 2005.

 

 

2.25

"Retirement" means, with respect to Post-2004 Deferred Bonuses, a Participant's
Separation from Service.  For Pre-2005 Deferred Bonuses "Retirement" is defined
under the terms of the Plan in effect on October 3, 2004.

 

 

2.26

"Retirement Savings Plan" means the M&T Bank Corporation Retirement Savings
Plan.

 

 

2.27

"Separation from Service" means a Participant's separation from service within
the meaning of Section 409A of the Code.

 

 

2.28

"Unforeseeable Emergency" means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant's
spouse, or a dependent (as defined in Section 152 of the Code) of the
Participant, loss of the Participant's property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.  An event will be deemed to
constitute an Unforeseeable Emergency under this Plan only if it represents the
"occurrence of an unforeseeable emergency" within the meaning of Section 409A of
the Code.

 

 

2.29

"Valuation Date" means each day on which the New York Stock Exchange is open for
business.

 

 

 

ARTICLE III

DEFERRAL OF BONUS

 

3.1Deferred Bonus Elections for Pre-2008 Performance Years.

 

 

(a)

Prior to January 1, 2007, an Eligible Employee, by executing a Deferred Bonus
Agreement, may elect to defer all or any portion of his Bonus for a Performance
Year beginning before January 1, 2008.

 

 

(b)An Eligible Employee's Deferred Bonus may not be less than $10,000.

 

 

(c)

An Eligible Employee must make his Deferred Bonus Election for a Bonus payable
with respect to a Performance Year at the time and in the manner prescribed by
the Plan Administrator provided, however, that the Plan Administrator shall not
permit such an election to be made later than June 30 of the calendar year to
which the Deferred Bonus Election relates.  Effective January

 

 

--------------------------------------------------------------------------------

EXHIBIT 10.6

 

1, 2006, the Plan Administrator shall not permit such an election to be made
later than December 31 of the year prior to the Performance Year to which the
Deferred Bonus Election relates.

 

3.2Deferred Bonus Elections for Post-2007 Performance Years.

 

 

(a)

Subject to Subsection (b) below, no Deferred Bonus Elections may be made under
this Plan after December 31, 2006.

 

 

 

(b)

An Eligible Employee who elects to defer all or any portion of his Bonus for the
Performance Year 2006, or who elects to defer all or any portion of his Bonus
for the Performance Year 2007, will be permitted to continue making Deferred
Bonus Elections in 2007 and 2008 for the Performance Years 2008 and 2009 by
executing a Deferred Bonus Agreement.  No Eligible Employee may make a Deferred
Bonus Election under this Section after December 31, 2008.

 

 

 

(c)

An Eligible Employee's Deferred Bonus may not be less than $10,000.

 

 

 

(d)

An Eligible Employee must make his Deferred Bonus Election for a Bonus payable
with respect to a Performance Year at the time and in the manner prescribed by
the Plan Administrator provided, however, that the Plan Administrator shall not
permit such an election to be made later than December 31 of the year prior to
the Performance Year to which the Deferred Bonus Election relates.

 

 

3.3Deferred Bonus Agreements.

 

 

(a)

A Deferred Bonus Election pursuant to this Plan shall be made pursuant to a
written Deferred Bonus Agreement between the Eligible Employee and his Employer.

 

 

 

(b)

A Participant's Deferred Bonus Agreement shall specify whether the Deferred
Bonus thereunder (and Deemed Earnings thereon) shall be paid in a single sum
payment or in annual installments payable over five or ten years.

 

 

 

(c)

A Participant's Deferred Bonus Agreement shall specify whether the Deferred
Bonus thereunder (and Deemed Earnings thereon) shall be paid (or shall commence
to be paid) at (i) Retirement or (ii) on a date selected by the Participant from
among any Anniversary Date between the fifth and twentieth anniversary of the
Deferral Date.

 

 

 

(d)

If a Participant fails to make a valid election as to time of payment of a
Deferred Bonus under this Section, amounts attributable to that Deferred Bonus
will be paid (or commence to be paid) at Retirement, in accordance with Section
5.1.  If a Participant fails to make a valid election as to form of payment of a
Deferred Bonus under this Section, amounts attributable to that Deferred Bonus
will be paid in a single lump sum.

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT 10.6

 

ARTICLE IV

ACCOUNTS

 

4.1

Maintenance of Accounts.  The Plan Administrator shall establish a bookkeeping
account (an "Account") for each Participant.  The amount of each Deferred Bonus
shall be credited to such Participant's Account as of the date the Deferred
Bonus would have been paid had it not been deferred pursuant to a Deferred Bonus
Election.

 

 

4.2

Deemed Earnings.  Accounts will be credited with Deemed Earnings on the same
basis accounts are credited with investment returns under the Retirement Savings
Plan.

 

4.3Deemed Investment Portfolio.

 

 

(a)

Participant shall designate, at the time and in the manner prescribed by the
Plan Administrator, the Investment Option or Options, in which his Deferred
Bonus shall be deemed to be invested.  This election must be made so that the
percentage of the Deferred Bonus invested in any Investment Option is an
integral multiple of one percent.

 

 

 

(b)

A Participant may elect, at the time and in the manner prescribed by the Plan
Administrator, to transfer some or all of his Account balance among the
Investment Options within the Participant's Deemed Investment Portfolio.  Each
such transfer must be made in an integral multiple of one percent of the Account
balance, at the time of the transfer, in the Investment Option from which amount
is transferred.  The foregoing notwithstanding, a Participant may not change a
prior allocation to his M&T Bank Corporation Stock Deemed Investment Account
other than to add to such Account.

 

 

 

(c)

If the Plan Administrator determines to cease offering an Investment Option or
Options, each Participant shall elect, at the time and in the manner prescribed
by the Plan Administrator, to invest the portion of his Account and future
Contributions, which otherwise would have been invested in the liquidated
Investment Option or Options, in the remaining Investment Option or Options.

 

 

 

(d)

Any direction to the Participant pursuant to this Section 4.3 is advisory only
and the Plan Administrator reserves to itself the right to refuse any direction
given by a Participant.

 

 



 

 

 

(e)

If a Participant fails to give the Plan Administrator a direction with respect
to the investment of his or her Account, the Plan Administrator shall deem the
Participant to have directed investment to a money market or equivalent fund.

 

 

4.4

M&T Bank Corporation Stock Deemed Investment Account.  A Participant's M&T Bank
Corporation Deemed Investment Account shall be credited with the number of
deemed or hypothetical shares of M&T Bank Corporation Common Stock in the same
manner such shares would be determined under the Retirement Savings Plan.  In
the event of any change in corporate capital capitalization, such as a stock
split, or a corporate transaction,

 

 

 

--------------------------------------------------------------------------------

EXHIBIT 10.6

 

such as any merger, consolidation, separation, including a spin-off, or other
distribution of stock or property of the Employer, any reorganization (whether
or not such reorganization comes within the definition of such term in Section
368 of the Code) or any partial or complete liquidation of the Employer, such
change or adjustment shall be made in the number and class of hypothetical
shares of M&T Bank Corporation Common Stock held in a Participant's M&T Bank
Corporation Stock Deemed Investment Account as may be determined under the
Retirement Savings Plan.

 

4.5

Separate Accounting.  Within a Participant's Account, the Plan Administrator
shall account separately for each of the Participant's Deferred Bonuses.  Such
accounting shall conform to regulations and other guidance issued by the
Department of the Treasury with respect to the maintenance of separate accounts
for Pre-2005 Deferred Bonuses and Post- 2004 Deferred Bonuses so as to preclude
the application of Section 409A of the Code to Pre-2005 Deferred Bonuses and
Deemed Earnings.

 

 

 

ARTICLE V

PAYMENT OF BENEFITS

 

5.1Commencement of Payment.

 

 

(a)

Pre-2005 Deferred Bonuses.  Notwithstanding any other provision in this Plan,
payment of all amounts attributable to a Participant's Pre-2005 Deferred Bonuses
will be made, continue to be made or commence in accordance with the terms of
the Plan as in effect on October 3, 2004.

 

 

 

(b)

Post-2004 Deferred Bonuses.  All amounts attributable to a Participant's Post-
2004 Deferred Bonuses will be paid as follows:

 

 

 

(i)

For amounts payable on an Anniversary Date, subject to Subsection (c) below,
payment will be made or commence, in the form elected, on January 1 of the year
in which occurs the first scheduled payment date elected in the Participant's
Deferred Bonus Agreement or Agreements.  If installment payments are elected,
subsequent installments will be paid on January 1 of each subsequent year.

 

 

 

(ii)

For amounts payable on Retirement, payment will be made, in the form elected, on
the Participant's Separation from Service, in accordance with the six-month
delay rule under Section 5.4.

 

 

 

(iii)

Notwithstanding the Participant's election, if a Participant Separates from
Service before age 45, any payments that have not already commenced will be made
or commence, in the form elected, on the Participant's Separation from Service,
in accordance with the six-month delay rule under Section 5.4.

 

 

 

--------------------------------------------------------------------------------

EXHIBIT 10.6

 

5.2

Withdrawals for Unforeseeable Emergency.  If the Participant experiences an
Unforeseeable Emergency, the Participant may request the Plan Administrator to
make a distribution of all or a portion of the Account that is attributable to
both Pre-2005 Deferred Bonuses and Post-2004 Deferred Bonuses and the accretions
thereon.  The amount distributed with respect to the Unforeseeable Emergency
shall not exceed the amounts necessary to satisfy the emergency plus the amount
necessary to pay taxes reasonably anticipated as a result of the distribution,
after taking into account the extent to which such hardship is or may be
relieved through reimbursement or compensation by insurance or otherwise by
liquidation of the Participant's assets (to the extent such liquidation would
not itself cause severe financial hardship).  Such withdrawal shall first be
made from Pre-2005 Deferred Bonuses and only after such amounts are exhausted,
shall a withdrawal be made from Post-2004 Deferred Bonuses.  The determination
of whether a Participant has incurred an Unforeseeable Emergency shall be made
by the Plan Administrator in accordance with Section 409A of the Code and with
its interpretation of the foregoing rules.

 

 

5.3

Payment.  The payment to a Participant with respect to a Deferred Bonus (and
Deemed Earnings thereon) shall be made in cash by the Participant's last
Employer in the year with respect to which the Bonus deferred was payable;
provided, however, that (a) if such Employer is owned directly or indirectly by
a bank, the payment shall be made by such bank and (b) payment from a
Participant's M&T Bank Corporation Stock Deemed Investment Account shall be made
in M&T Bank Corporation Common Stock (except to the extent that payment in M&T
Bank Corporation Common Stock would result in a fractional share, in which case
the amount that would constitute a fractional share shall be paid in cash, based
on the closing price of a share of M&T Bank Corporation Common Stock on the New
York Stock Exchange, or such other principal securities exchange on which the
shares of Common Stock are traded if such shares are no longer traded on the New
York Stock Exchange, on the Valuation Date immediately preceding the date of
payment).  Payments of a Participant Account which (x) is not being paid in a
single payment and (y) contains a M&T Bank Corporation Stock Deemed Investment
Account as well as other amounts in the Account, shall be made in both cash and
M&T Bank Corporation Common Stock pro rata in accordance with the values of the
Participant's M&T Bank Corporation Stock Deemed Investment Account and the
balance of the Participant's Account.

 

 

5.4

Six-Month Delay for Payments Made on Separation From Service. In the case of a
Participant who is a Specified Employee, payment of any portion of the Account
attributable to Post-2004 Deferred Bonuses and the accretions thereon made on
account of Separation from Service may not be made before the date that is six
months after the date of Separation from Service (or, if earlier, the date of
death of the Participant). Payment of any such portion of the Participant's
Account balance shall be made or commence on the last day of the quarter in
which occurs the six-month anniversary of the Participant's Separation from
Service.  If installment payments are elected, each subsequent installment will
be paid on the last day of the quarter in which occurs the anniversary of the
Participant's Separation from Service.  For purposes of this Section

 

 

--------------------------------------------------------------------------------

EXHIBIT 10.6

 

5.4, all Participants in the Plan shall be deemed to be "Specified Employees"
within the meaning of Section 409A of the Code and related guidance.

 

5.5

Tax Withholding.  The Plan Administrator may make such provisions and take such
steps as it may deem necessary or appropriate for the reporting and withholding
by the Employers of all Federal, state, local or other taxes required by law to
be withheld or reported with respect to deferrals and payments under this Plan,
including, without limitation, in the discretion of the Plan Administrator, (a)
requiring the Participant (or Beneficiary, as the case may be) to pay, or
provide for payment of, the amount of any such taxes, (b) deducting any such
taxes from any amount otherwise payable to the Participant or Beneficiary in
cash, including amounts payable under this Plan, or (c) reducing the number of
shares of M&T Bank Corporation Common Stock otherwise payable under this Plan by
an amount (based on the closing price of such shares on the Valuation Date
immediately preceding the date the shares would otherwise have been paid) equal
to the amount of any such taxes.

 

 

 

ARTICLE VI

BENEFICIARIES

 

Each Participant may designate from time to time any person or persons, natural
or otherwise, as his Beneficiary or Beneficiaries to whom benefits under Section
5.1 are to be paid in the event of his death. Each Beneficiary designation shall
be made in a manner prescribed by the Plan Administrator and shall be effective
only when filed with the Plan Administrator during the Participant's
lifetime.  Each Beneficiary designation filed with the Plan Administrator shall
revoke all Beneficiary designations previously made by the Participant.  The
revocation of a Beneficiary designation shall not require the consent of any
designated Beneficiary.  Payment to a Beneficiary of all unpaid amounts
attributable to Post-2004 Deferred Bonuses shall be made in a single lump sum on
the last day of the quarter in which the Participant's death occurs.  Amounts
attributable to Pre-2005 Deferred Bonuses will be paid under the terms of the
Plan in effect as of October 3, 2004.

 

 

 

--------------------------------------------------------------------------------

EXHIBIT 10.6

 

ARTICLE VII ADMINISTRATION

 

7.1

General.  The Plan Administrator shall be charged with the administration of
this Plan. The Plan Administrator shall have all such powers as may be necessary
to discharge its duties relative to the administration of this Plan, including
by way of illustration and not limitation, discretionary authority to interpret
and construe this Plan, to decide any  dispute arising hereunder, to determine
the right of any individual with respect to participation herein, to determine
the right of any Participant with respect to benefits payable under this Plan
and to adopt, alter and repeal such administrative rules, regulations and
practices governing the operation of this Plan as it, in its sole discretion,
may from time to time deem advisable.  The Plan Administrator shall not be
liable to any person for any action taken or omitted in connection with the
interpretation and administration of this Plan unless attributable to willful
misconduct or lack of good faith.  The Plan Administrator shall be entitled to
rely conclusively upon all tables, valuations, certificates, opinions and
reports furnished by any actuary, accountant, controller, counsel or other
person employed or engaged by the Plan Administrator or an Employer with respect
to this Plan.  The Plan Administrator, if an individual, or the members thereof
if the Plan Administrator is a Committee, shall not participate in any action or
determination regarding solely his or their own benefits payable
hereunder.  Except as provided in Section 7.3 hereof, decisions of the Plan
Administrator made in good faith shall be final, conclusive and binding upon all
parties.

 

 

7.2

Claims Procedure.  Whenever the Plan Administrator denies, in whole or in part,
a claim for benefits filed by any person (hereinafter referred to as a
"Claimant"), the Plan Administrator shall transmit a written notice setting
forth, in a manner calculated to be understood by the Claimant, a statement of
the specific reasons for the denial of the claim, references to the specific
provisions of this Plan on which the denial is based, a description of any
additional needed material or information and why such material or information
is necessary, and an explanation of the claims review procedure as set forth
herein.  In addition, the written notice shall contain the date on which the
notice was sent and a statement advising the Claimant that, within 90 days of
the date on which such notice is received, he may obtain review of the Plan
Administrator's decision.

 

 

7.3

Review Procedure.  Within 90 days of the date on which the notice of denial of
claim is received by the Claimant, the Claimant or his authorized representative
may request that the claim denial be reviewed by filing with the Plan
Administrator a written request therefor, which request shall contain the
following information:

 

 

(a)the date on which the notice of denial of claim was received by the Claimant;

 

 

(b)

the date on which the Claimant's request was filed with the Plan Administrator;
provided, however, that the date on which the Claimant's request for review was
in fact filed with the Plan Administrator shall control in the event that the
date of the actual filing is later than the date stated by the Claimant pursuant
to this clause (b);

 

 

 

--------------------------------------------------------------------------------

EXHIBIT 10.6

 

 

(c)

the specific portions of the denial of his claim which the Claimant requests the
Plan Administrator to review;

 

 

(d)a statement by the Claimant setting forth the basis upon which he believes
the

Plan Administrator should reverse its previous denial of his claim for benefits
and accept his claim as made; and any written material (included as exhibits)
which

the Claimant desires the Plan Administrator to examine in its consideration of
his position as stated pursuant to clause (d).

 

Within 60 days of the date determined pursuant to clause (b) (or, if special
circumstances require an extension of time, within 120 days of such date), the
Plan Administrator shall conduct a full and fair review of the decision denying
the Claimant's claim for benefits and shall deliver, to the Claimant in writing,
its decision.  Such written decision shall set forth, in a manner calculated to
be understood by the Claimant, a statement of the specific reasons for the
decision, including references to the specific provisions of this Plan which
were relied upon. The decision will be final and binding on all persons
concerned.

 

 

ARTICLE VIII

AMENDMENT AND TERMINATION

 

8.1

Power to Amend or Terminate.  M&T Bank Corporation expects to continue this Plan
indefinitely, but reserves the right to amend or terminate this Plan at any
time, if, in its sole judgment, such amendment or termination is necessary or
desirable.  Any such amendment or termination shall be made in writing by the
Board or its designee, if applicable, and shall be effective as of the date
specified in such document.  No amendment or termination of this Plan shall
directly or indirectly deprive any Participant or Beneficiary of all or any
portion of the amounts previously credited to the Participant's Account.  In the
event of a termination of this Plan, M&T Bank Corporation (or any transferee,
purchaser or successor entity) may elect, in its discretion, either to have the
Employers make a single payment, at the time of such termination, of the Account
balances on such date attributable solely to Pre-2005 Deferred Bonuses to
Participants and Beneficiaries or to have the Employers make payments to such
individuals at such time or times as provided under the terms of this
Plan.  Further, in the event of the termination of this Plan, M&T Bank
Corporation (or any transferee, purchaser or successor entity) may elect to
accelerate the time and form of payment of the Account balances payable under
the Plan by reason of any event(s) or condition(s) permitted under Section 409A
of the Code, including, without limitation, a termination in connection with a
"change of control" within the meaning of Section 409A of the Code.

 

 

8.2

Successor.  This Plan shall not be automatically terminated by a transfer or
sale of an Employer or by the merger or consolidation of an Employer into or
with any other corporation or other entity, but it shall be continued with
respect to such Employer or its successor after such sale, merger or
consolidation only if and to the extent that the transferee, purchaser or
successor entity agrees to continue this Plan.  In the event this Plan is not
continued with respect to such Employer or its successor by the transferee,

 

 

--------------------------------------------------------------------------------

EXHIBIT 10.6

 

purchaser or successor entity, then it shall terminate with respect to such
Employer or its successor subject to the provisions of Section 8.1 hereof.

 

ARTICLE IX

MISCELLANEOUS

 

9.1

No Effect on Employment Rights. Nothing contained herein will confer upon any
Participant the right to be retained in the service of an Employer nor limit the
right of an Employer to discharge or otherwise deal with Participants without
regard to the existence of this Plan.

 

 

9.2

Plan Unfunded.  Notwithstanding any provision herein to the contrary, the
benefits offered hereunder shall constitute nothing more than unfunded,
unsecured promises by each Employer to pay the amounts that such Employer is
obligated to pay under this Plan. No provision shall at any time be made with
respect to segregating any assets of any Employer for payment of any amounts
hereunder.  No Participant, Beneficiary or any other person shall have any
interest in any particular assets of the Employers by reason of the right to
receive a benefit under this Plan, and any such Participant, Beneficiary or
other person shall have only the rights of a general unsecured creditor of the
Employer obligated to make payments to the Participant under this Plan.  Nothing
contained in this Plan shall constitute a guaranty by the Employers or any other
entity or person that the assets of any Employer will be sufficient to pay any
amount hereunder.  All expenses and fees incurred in the administration of this
Plan shall be paid by the Employers.

 

 

9.3

Binding on Employers, Employees and Their Successors.  This Plan shall be
binding upon and inure to the benefit of the Employers, their successors and
assigns and each Participant and his heirs, executors, administrators and legal
representatives.  In the event of the merger or consolidation of an Employer
with or into any other corporation, or in  the event substantially all of the
assets of an Employer shall be transferred to another corporation, the successor
corporation resulting from the merger or consolidation, or the transferee of
such assets, as the case may be, shall, as a condition to the consummation of
the merger, consolidation or sale, assume the obligations of such Employer
hereunder as of the date of such merger, consolidation or transfer and shall be
substituted for such Employer hereunder.

 

 

9.4

Spendthrift Provisions.  No amount payable under this Plan shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge prior to actual receipt thereof by the payee; and any
attempt so to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge prior to such receipt shall be void; and the Employers shall not be
liable in any manner for or subject to the debts, contracts, liabilities, torts
or engagements of any person entitled to any benefit under this Plan.

 

 

 

--------------------------------------------------------------------------------

EXHIBIT 10.6

 

9.5

Disclosure.  Each Participant shall receive a copy of this Plan, and the Plan
Administrator will make available for inspection by any Participant a copy of
the rules and regulations used by the Plan Administrator in administering this
Plan.

 

 

9.6

State Law.  This Plan is established under and will be construed according to
the laws of the State of New York to the extent that such laws are not preempted
by ERISA.

 

 

9.7

Incapacity of Recipient.  In the event a Participant or Beneficiary is declared
incompetent and a guardian, conservator or other person legally charged with the
care of his person or of his estate is appointed, any amounts to which such
Participant or Beneficiary is entitled under this Plan shall be paid to such
guardian, conservator or other person legally charged with the care of his
person or his estate.  Except as provided herein, when the Plan Administrator,
in its sole discretion, determines that a Participant or Beneficiary is unable
to manage his financial affairs, the Plan Administrator may direct the Employer,
or Employers responsible for payment to make payments to any person for the
benefit of such Participant or Beneficiary.

 

 

9.8

Unclaimed  Benefit.  Each Participant shall keep the Plan Administrator informed
of his current address.  The Plan Administrator shall not be obligated to search
for the whereabouts of any person.  If the location of a Participant is not made
known to the Plan Administrator within three years after the date on which any
payment of the Participant's benefit hereunder may be made, payment may be made
as though the Participant had died at the end of the three-year period.  If,
within one additional year after such three-year period has elapsed, or, within
three years after the actual death of a Participant, whichever occurs first, the
Plan Administrator is unable to locate the Beneficiary of the Participant, the
Participant and his Beneficiary shall forfeit all rights to any payments under
this Plan.

 

 

9.9

Elections, Applications, Notices.  Eve1y direction, revocation or notice
authorized or required hereunder shall be deemed delivered to the Employers or
the Plan Administrator as the case may be:  (a) on the date it is personally
delivered to the Plan Administrator (with a copy to the Bank's General Counsel)
at the Bank's executive offices at Buffalo, New York or (b) three business days
after it is sent by registered or certified mail, postage prepaid, addressed to
the Plan Administrator (with a copy to the Bank's General Counsel) at the
offices indicated above, and shall be deemed delivered to a Participant or
Beneficiary:  (a) on the date it is personally delivered to such individual, or
(b) three business days after it is sent by registered or certified mail,
postage prepaid, addressed to such individual at the last address shown for him
on the records of the Employers.  Any notice required hereunder may be waived by
the person entitled thereto.

 

 

9.10

Severability.  In the event any provision of this Plan shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining provisions of this Plan. This Plan shall be construed and enforced as
if such illegal or invalid provision had never been contained herein.

 

 

9.11

Compliance with 409A.  The Plan is intended to comply with the requirements of
Section 409A of the Code and will be administered and interpreted in accordance
with such

 

--------------------------------------------------------------------------------

EXHIBIT 10.6

 

requirements.  The Plan will be operated in good faith compliance with Section
409A of the Code as of January 1, 2005.  Further, no amendment in this restated
Plan is intended to be a material modification of the Plan in effect on October
3, 2004 that would subject amounts earned and vested under the Plan as of
December 31, 2004 to Section 409A of the Code.

 

9.12

Headings.  The headings of Sections of this Plan are for convenience of
reference only and shall have no substantive effect on the provisions of this
Plan.

 

 

 

M&T BANK CORPORATION

 

 

 

Date: December 29, 2008By:   /s/ Ann Marie Odrobina

 